Order entered September 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01066-CR

                              EX PARTE ALEJANDRO TOVAR

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX13-90004-M

                                            ORDER
       The Court has before it the August 30, 2013 motion of Roberto Alonzo to withdraw as

appellant’s attorney. In the motion, Mr. Alonzo states that although appellant directed him to file

a notice of appeal from the trial court’s order denying him habeas corpus relief, appellant has

refused to enter a contract for appellate representation. Mr. Alonzo further states that he is

retained, not appointed, counsel for appellant. He asks that he be allowed to withdraw or,

alternatively, that the appeal be abated to determine whether appellant desires to pursue it.

       The clerk’s record has been filed in this appeal, and it does not appear from that a hearing

was conducted on the application for writ of habeas corpus.           Appellant’s brief is due on

September 9, 2013, and the appeal is set for submission without argument on October 11, 2013.

       This appeal involves a post-conviction habeas corpus proceeding brought under article

11.072 of the Texas Code of Criminal Proceeding. Appellant is not constitutionally or statutorily

entitled to appointed counsel in this habeas corpus proceeding. See Ex parte Graves, 70 S.W.3d
103, 111 (Tex. Crim. App. 2002); see also TEX. CODE CRIM. P. ANN. art. 11.072 (West 2005)

(contains no requirement that counsel be appointed for applicant).

       Accordingly, we GRANT the motion of Mr. Alonzo to withdraw as appellant’s attorney

of record. We DIRECT the Clerk to remove Roberto Alonzo as appellant’s attorney of record.

       We ORDER Mr. Alonzo to send a copy of the clerk’s record to appellant to allow him to

prepare his brief for this appeal. We further ORDER Mr. Alonzo to provide this Court, within

SEVEN DAYS of the date of this order, with written verification that they have sent appellant

copies of the record.

       We ORDER appellant to provide this Court, by SEPTEMBER 12, 2013, with the name,

State Bar number, and contact information for new retained counsel. If we do not receive the

name and contact information by the date specified, we will presume appellant is representing

himself in this appeal.

       We ORDER appellant to file his brief in this appeal by SEPTEMBER 23, 2013. We

ORDER the State to file its brief by OCTOBER 7, 2013. If any party does not file its brief by

the date specified, the appeal will be submitted without that party’s brief.

       The appeal remains set for submission on October 11, 2013.

       We DIRECT the Clerk to send copies of this order, by Roberto Alonzo, and Michael

Casillas.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Alejandro

Tovar, 1913 Pembroke Street, Irving, Texas 75060.

                                                      /s/     KERRY P. FITZGERALD
                                                              PRESIDING JUSTICE